        Case 1:15-cv-12939-LTS Document 868 Filed 11/20/18 Page 1 of 18



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                    CIVIL ACTION NO.: 1:15-CV-12939-LTS

METROPOLITAN PROPERTY AND                           )
CASUALTY INSURANCE COMPANY, and                     )
THE COMMERCE INSURANCE COMPANY,                     )
     Plaintiffs/Counterclaim Defendants,            )
                                                    )
       v.                                           )
                                                    )
SAVIN HILL FAMILY CHIROPRACTIC, INC.,               )
et als.,                                            )
         Defendants,                                )
                                                    )
       and                                          )
                                                    )
LAW OFFICES OF JEFFREY S. GLASSMAN                  )
LLC,                                                )
     Defendant/Counterclaim Plaintiff.              )


 MEMORANDUM OF LAW IN SUPPORT OF THE PLAINTIFFS/DEFENDANTS-IN-
 COUNTERCLAIM, METROPOLITAN PROPERTY AND CASUALTY INSURANCE
  COMPANY AND THE COMMERCE INSURANCE COMPANY’S MOTION TO
COMPEL ANSWERS TO THE PLAINTIFFS’ MASTER SET OF INTERROGATORIES
FROM THE DEFENDANTS, JEFFREY S. GLASSMAN, ESQ. AND THE LAW OFFICE
                  OF JEFFREY S. GLASSMAN, LLC

I.     INTRODUCTION

       NOW COME the Plaintiffs/Defendants-in-Counterclaim, Metropolitan Property and

Casualty Insurance Company (“Metropolitan”) and The Commerce Insurance Company

(“Commerce”)(collectively “the Plaintiffs”), and, pursuant to Fed. R. Civ. P. 26, 33 and 37,

hereby submit their Memorandum of Law in support of their Motion to Compel Answers to the

Plaintiffs’ Master Set of Interrogatories from the Defendants, Jeffrey S. Glassman, Esq., and the

Law Office of Jeffrey S. Glassman, LLC (“Motion to Compel”). Defendants Jeffrey S.

Glassman, Esq. and the Law Offices of Jeffrey S. Glassman, LLC’s (“the Glassman
        Case 1:15-cv-12939-LTS Document 868 Filed 11/20/18 Page 2 of 18



Defendants”) Answers to the Plaintiffs’ Master Set of Interrogatories (“Master Ints”) are non-

responsive, noncompliant with the requirements of Fed. R. Civ. P. 33, improperly impose

unreasonable limitations on relevant discovery, and assert work-product protection without any

justification. Accordingly, the Plaintiffs respectfully request that the Court compel the Glassman

Defendants to provide complete Answers to the Plaintiffs’ Master Ints.

II.    BACKGROUND

       By their Second Amended Complaint (“SAC”)[Doc. No. 304], and supporting Exhibits A

through H [Doc. No. 304-1 – 304-8], the Plaintiffs have alleged a widespread conspiracy and

coordinated fraudulent scheme designed to wrongfully obtain insurance benefits from the

Plaintiffs by submitting and prosecuting fraudulent claims based upon the Clinic Defendants’

fraudulent chiropractic records and bills. The SAC further alleges that the Glassman Defendants

and its employee-paralegal Defendants, Brandy Soto and Heger Asenjo, intentionally, knowingly

and willingly participated in the Defendants’ conspiratorial scheme to defraud the Plaintiffs

through their illicit and illegal solicitation and recruitment of Metropolitan and Commerce

patients and/or claimants. The Plaintiffs’ SAC further alleges that the Defendants intentionally

and knowingly conducted and/or participated, directly and/or indirectly, in the conduct and

affairs of the Defendants’ own “association-in-fact” enterprise, by exploiting the strictures of the

statutory framework for Massachusetts automobile personal injury claims, and that the fraudulent

conduct of all Defendants constitutes a pattern of racketeering activity and attempts to collect an

unlawful debt in violation of 18 U.S.C. §1962(c), as well as a conspiracy to commit a violation

of §1962(c), pursuant to 18 U.S.C. §1962(d). The Plaintiffs have also alleged causes of action

for civil and coercive conspiracy and violations of M.G.L. c. 93A.




                                                 2
        Case 1:15-cv-12939-LTS Document 868 Filed 11/20/18 Page 3 of 18



       The Plaintiffs served their Master Set of Interrogatories on the Glassman Defendants

(“Master Ints”) on June 29, 2018. See Exhibit A, Master Ints to the Glassman Law Office and

Jeffrey S. Glassman. After several extensions of time, the Glassman Defendants served their

respective Answers to the Plaintiffs’ Master Ints on September 17, 2018, which were deficient in

numerous respects. Notably, neither the Glassman Law Office, nor Glassman himself Answered

the Master Ints under oath, as required by Fed. R. Civ. P. 33. See Exhibits B and C, Answers to

Plaintiffs’ Master Ints from the Glassman Law Office and Glassman, respectively. Not only

were the Answers by the law firm and Glassman, individually, not signed under oath, but the

Answers by each were completely identical, raising serious issues regarding the investigation

that was performed by the Glassman Law Office in preparation of answering the Plaintiffs’

Master Ints, as presumably, the law firm has more knowledge than Glassman, individually, and

especially where, Rule 33 requires that a corporation answer an interrogatory by providing all

information available to it. Id.

       Perhaps the most egregious deficiency in the Glassman Law Office’s Answers is the fact

that the Glassman Law Office attempts to disclaim any responsibility to speak with Brandy Soto,

its employee of nearly fourteen (14) years, in answering the interrogatories due to the fact that

the Glassman Law Office terminated his employment on the very day, (i.e. September 17, 2018),

they executed their Answers to the Master Ints in an attempt to prevent Soto’s knowledge from

being imputed to the firm. See Exhibit B. at Answer No. 2 (“Mr. Soto is no longer employed by

the GLO and therefore is not available as a source of information for the firm on which it would

rely or could be bound.”); See also Exhibit D, Defendant Soto’s Revised Answers to

Interrogatories, at Answer No. 2 (“He [Soto] was an employee of Glassman Law Office since he

believes in or around 2004, and his last day of employment was on or about September 17,




                                                 3
        Case 1:15-cv-12939-LTS Document 868 Filed 11/20/18 Page 4 of 18



2018.”). During meet and confer efforts, counsel for the Glassman Defendants claimed that the

date of termination was merely coincidence, and furthermore that, even if Soto had not been

terminated by the Law Firm, it would not have changed the Glassman Defendants inability to

obtain information from Soto because Soto’s counsel would not allow counsel for the Glassman

Defendants to speak with Soto. However, counsel for the Glassman Defendants ability or

inability to speak with Soto is irrelevant to the Glassman Law Office’s, and/or Glassman’s,

ability to communicate with Soto from June 29, 2018 to September 17, 2018, while he remained

an employee of the Glassman Law Office, and thus, an available source of information.

       Based on these deficiencies and others including the general nonresponsive nature of all

of the Glassman Defendants’ Answers, on September 20, 2018, the Plaintiffs sent the Glassman

Defendants a request for a meet and confer conference with respect to the deficiencies in their

Answers to the Master Ints. See Exhibit E. On November 6, 2018, the Plaintiffs sent another

request for a meet and confer regarding the deficiencies in the Glassman Defendants’ Answers to

the Master Ints. See Exhibit F, November 6, 2018, Letter at 6. On November 8, 2018, the

Plaintiffs proposed multiple dates for scheduling the meet and confer regarding their Master Ints,

and again requested Answers signed under oath by the Glassman Defendants. See Exhibit G. In

response to the Plaintiffs’ deficiency letter, the Glassman Defendants also served Amended

Verifications for their Answers on November 8, 2018. See Exhibit H, Amended Verifications.

The Glassman Law Office’s Amended Verification remains deficient as the firm continues to

include evasive language within the verification, such as that the Answers are true and correct,

“to the best of [Glassman’s] knowledge.” Such qualifying language is inappropriate in a

verification for a corporation under Rule 33. The Plaintiffs attempted to conduct a meet and

confer regarding the Glassman Defendants’ Answers to the Master Ints on November 12, 2018,




                                                4
        Case 1:15-cv-12939-LTS Document 868 Filed 11/20/18 Page 5 of 18



however, the conference only addressed Soto’s termination. See Exhibit I. On November 13,

2018, the Parties conducted their first meaningful meet and confer on this issue, perhaps because

Plaintiffs’ counsel agreed to have the conference recorded. See Exhibit J. Although the meet

and confer was supposed to be completed on November 13th, it was ultimately rescheduled for

November 18, 2018, and at the conclusion of this conference, the Glassman Defendants advised

that they would provide their position with respect to supplementing Answer Nos. 19, 21, 22, 23,

and 24, by Tuesday, November 20, 2018, however, the Plaintiffs have not received any

supplemental Answers to the Plaintiffs’ Master Ints. In the event the Plaintiffs receive sufficient

Supplemental Answers from the Glassman Defendants, the Plaintiffs will notify the Court of the

same so as to remove those issues that may become moot. However, given the Court’s

Scheduling Order and the fact that the Plaintiffs have not received Supplemental Answers from

the Glassman Defendants to date, the Plaintiffs hereby respectfully request that this Honorable

Court compel proper Answers to the Master Ints.

III.   STATEMENT OF LAW

       Federal Rule of Procedure 26 provides that:

               Parties may obtain discovery regarding any nonprivileged matter
               that is relevant to any party’s claim or defense and proportional to
               the needs of the case, considering the importance of the issues at
               stake in the action, the amount in controversy, the parties’ relative
               access to relevant information, the parties’ resources, the
               importance of the discovery in resolving the issues, and whether
               the burden or expense of the proposed discovery outweighs its
               likely benefit.

Fed. R. Civ. P. 26(b)(1). “The purpose of discovery is to enable the parties ‘to obtain []the

fullest possible knowledge of the issues and facts before trial.’” Diaz v. Devlin, 2018 WL

1610541, at *2 (D. Mass. Apr. 3, 2018)(quoting LeBarron v. Haverhill Coop. Sch. Dist., 127

F.R.D. 38, 40 (D.N.H. 1989)). It is the moving party’s initial burden to demonstrate that the



                                                 5
        Case 1:15-cv-12939-LTS Document 868 Filed 11/20/18 Page 6 of 18



request seeks relevant discovery when moving to compel discovery responses pursuant to Fed.

R. Civ. P. 37. See First Niagara Risk Management, Inc. v. Folino, 317 F.R.D. 23, 25 (E.D. Pa.

2016)(citing Morrison v. Philadelphia Housing Authority, 203 F.R.D. 195, 196 (E.D. Pa. 2001)).

Once the moving party meets its initial burden, the burden then shifts to the opposing party to

demonstrate why the motion should be denied. Id. at 27.

       Rule 33 of the Federal Rules of Civil Procedure allows a party to serve interrogatories on

an opposing party, which may relate to any matter that may be inquired into under Rule 26(b).

See Fed. R. Civ. P. 33(a)(1) & (2). When propounded on an individual, the interrogatory must

be answered by the “party to whom they are directed.” See Fed. R. Civ. P. 33(b)(1)(A). When

served on a public or private corporation, an association, a partnership or governmental agency,

however, the interrogatories must be answered “by any officer or agent, who must furnish the

information available to the party.” See Fed. R. Civ. P. 33(b)(1)(B)(emphasis supplied).

“Since this language was added in 1946, the rule has been construed to place on the responding

corporation a duty to inquire of appropriate employees before submitting its answers.” Zenith

Radio Corp. v. Matsushita Elec. Indus. Co., Ltd., 505 F. Supp. 1190, 1257 n. 82 (E.D. Pa. 1980),

aff’d in part, rev’d in part, In re Japanese Electronic Products Antitrust Litig., 723 F.2d 238 (3d

Cir. 1983). Rule 33 also imposes the responsibility on the answering party to respond to the

entirety of the interrogatory. See Fed. R. Civ. P. 33(b)(3).

IV.    LEGAL ARGUMENT

       A.      The Glassman Defendants’ Answers to the Master Ints Do Not Comply with
               Either Fed. R. Civ. P. 33

       The Glassman Defendants’ Answers to the Master Ints fail to comply with the tenets of

Rule 33, even despite their attempts to amend their Verifications. Initially, the Glassman

Defendants’ verifications failed to comply with Rule 33(b)(3)’s requirement that “[e]ach



                                                 6
        Case 1:15-cv-12939-LTS Document 868 Filed 11/20/18 Page 7 of 18



interrogatory must, to the extent it is not objected to, be answered separately and fully in writing

under oath.” (emphasis supplied); see also Exhibits B and C. The Glassman Law Office’s

amended Verification remains deficient do to its use of limiting, or qualifying language that the

answers are only true and correct “to the best of his [Glassman’s] knowledge.” A corporation

answering an interrogatory only to the best of the signor’s knowledge does not comply with the

requirement that the corporation must “furnish all information available” to it. See Deseret

Management Corp. v. U.S., 75 Fed.Cl. 571, 574-75 (Fed. Cl. 2007)(interpreting RCFC 33, which

is premised on Fed. R. Civ. P. 33, and finding that use of the phrase “to the best of my

knowledge” is improper in an interrogatory verification for a corporation). As the Court in

Deseret explained, not only does the phrase improperly emphasize the personal knowledge of the

individual signing the interrogatory, but:

               [t]he qualifying phrase ‘to the best of my knowledge’ also prompts
               questions regarding the completeness of the answers and whether
               the answers bind defendant. The Court agrees with the Nagler
               court in that the phrase gives the responding party ‘convenient
               avenues of evasion’ from its responses.

Id. at 575 (citing Nagler v. Admiral Corp., 167 F. Supp. 413 (S.D.N.Y. 1958)). The same is true,

herein, where by asserting that the answers to the Glassman Law Office’s interrogatories, are

true and accurate to the best of Glassman’s knowledge, Glassman has a convenient avenue of

avoiding the binding nature of answers to interrogatories and evades full and complete answers.

       The Glassman Law Office’s Answers to the Master Ints also fail to comply with Rule 33

in that the law firm has failed to rely upon all information available to it in answering the Master

Ints, as required by Rule 33(b)(1)(B). This is demonstrated not only by the fact that the

Glassman Law Office’s answers are identical to Glassman’s individual answers, calling into

question whether the Glassman Law Office performed any investigation at all or merely relied




                                                 7
        Case 1:15-cv-12939-LTS Document 868 Filed 11/20/18 Page 8 of 18



upon Glassman’s knowledge to answer their interrogatories, but also by the fact that the

Glassman Law Office disclaims any obligation to speak with its longtime employee, Brandy

Soto, because the law firm, in a cynical attempt to avoid being bound by Soto’s knowledge, fired

him on the date the Glassman Defendants served their interrogatory answers. Corporate

knowledge, which includes, “the collective knowledge of all of its employees, agents, and

counsel” and is recognized to be greater than individual knowledge for purposes of discovery.

See Liu v. Win Woo Trading, LLC, 2016 WL 627386, at *1 (N.D. Cal. Feb. 17, 2016). It begs

the questions then, when the law firm was required to learn the knowledge of its employees on

the matters set forth in the interrogatories, why is the law firm’s knowledge the same as its sole

principle in responding to identical interrogatories? Perhaps the law firm, in refusing to comply

with the requirements of Rule 33 by providing “the information available to it,” hopes its willful

ignorance will go unnoticed. Any argument that Soto’s counsel would not allow the Glassman

Defendants’ counsel to speak with Soto is an insufficient excuse for why Soto’s direct supervisor

and employer, Glassman, did not speak with Soto about the information sought in the Master Ints

during the two (2) plus month period that Soto remained an employee of the Glassman Law

Office. The Glassman Law Office had their own obligation, not just their counsel, to conduct a

reasonable investigation in responding to the Master Ints.

       Moreover, is the blatant effort that the Glassman Law Office employed to avoid being

bound by Soto’s knowledge with respect to its Answers to Interrogatories. Simply terminating

Soto’s employment does not mean that their personal knowledge somehow ends on that same

date. The Glassman Law Office has been involved in this matter since at least February 12, 2016,

when it filed its Motion to Intervene. [See Doc. No. 239.] Despite having full knowledge of the

allegations against its employee Brandy Soto and paying his legal fees in this matter, the




                                                 8
        Case 1:15-cv-12939-LTS Document 868 Filed 11/20/18 Page 9 of 18



Glassman Law Office continued to employ Mr. Soto for a time period of over two and half years,

until on September 17, 2018, when it terminated Mr. Soto’s employment. See Exhibit D, Soto’s

Revised Supplemental Answers to Interrogatories at Answer No. 2. September 17, 2018, just

also happens to be the same date that the Glassman Law Office executed the signature page on

its Answers to the Master Ints. Even though Mr. Soto was employed throughout the time period

from the date that the Master Ints were served June 29, 2018, until the date they were signed on

September 17, 2018, the Glassman Law Office states in Answer Nos. 2, 3, 9 and 23 that since

“Mr. Soto is no longer employed by the GLO” he is “no longer available as a source of

information for the firm on which he would rely or could be bound.” Here, clearly Mr. Soto was

employed at the firm during the time period when the answers were being drafted and for no less

than a decade prior. The Glassman Law Office’s firing of Mr. Soto and refusal to incorporate

Mr. Soto’s knowledge into its responses not only violates Rule 33, but demonstrates a

transparent attempt at gamesmanship which should not be allowed in judicial proceedings.

       Moreover, the common interest doctrine does not alleviate the Glassman Law Office’s

responsibility to obtain information from Soto in order to respond to the Plaintiffs’ Master Ints,

as the Glassman Defendants have suggested in the parties’ meet and confers. It is fundamental

that the common interest doctrine does not create a new privilege, but merely extends an existing

attorney-client privilege to communications with third-parties where they have a common

interest. See Ken’s Foods, Inc. v. Ken’s Steak House, Inc., 213 F.R.D. 89, 93 (D. Mass. 2002).

“In order for the common interest exception to apply, ‘the party asserting the privilege must

show that (1) the communications were made in the course of a joint defense effort, (2) the

statements were designed to further the effort, and (3) the privilege has not been waived.’” Id.

(quoting United States v. Bay State Ambulance and Hosp. Rental Serv. Inc., 874 F.2d 20, 28 (1st




                                                 9
        Case 1:15-cv-12939-LTS Document 868 Filed 11/20/18 Page 10 of 18



Cir. 1989)). “‘To qualify for the privilege, the communication must have been made in

confidence.’” Id. Here, the Plaintiffs would not be seeking communications between Soto and

Glassman, but instead, are seeking Soto’s knowledge, which is already imputable to the

Glassman Law Office. Moreover, any discussion which the Glassman Law Office, or its

attorney, may have with Soto regarding its discovery obligations cannot be said to be in

confidence, as the very purpose of the discussion would be to disclose that information to the

Plaintiffs. Therefore, the common interest doctrine provides the Glassman Law Office no

protection from its obligation to comply with the requirements of Rule 33.

       Accordingly, the Plaintiffs request that the Court compel the Glassman Law Office to

revise its verification, to provide details concerning its investigation in order to respond to the

Plaintiffs’ Master Ints and to provide supplemental answers which incorporate the knowledge of

the Glassman Law Office’s agents and employees, including Brandy Soto.

       B.      The Glassman Defendants’ Answers to Interrogatories are Entirely Non-
               Responsive

       The Glassman Defendants’ Answer Nos. 1, 2, 8, 9, 10, 13, 18, 20, 21, 22, 23 and 24

remain nonresponsive, and the Court should compel complete Answers in accordance with Rule

33. “‘It has been said that interrogatories should be answered directly and without evasion in

accordance with information that the answering party possess after due inquiry.’ [ . . . ] ‘Evasive

or cryptic answers are ordinary [sic] insufficient but each answer must be read in the light of the

question in deciding its sufficiency.’” McGahey v. Federal National Mortgage Association,

2018 WL 3521175, at *1 (D. Me. July 20, 2018)(quoting 8B FPP §2177, at 80). Here, the

foregoing Answers are all non-responsive to the information requested by the interrogatory and

are evasive.




                                                  10
        Case 1:15-cv-12939-LTS Document 868 Filed 11/20/18 Page 11 of 18



       Answer Nos. 1, 2 and 18, impermissibly attempt to shift the burden onto the Plaintiffs to

make sure the Glassman Defendants’ Answers are accurate, and limit the information sought by

the interrogatories without a justifiable reason. The Glassman Defendants produced a chart of

clients who treated at Savin Hill and Logan, whose claims form part of the allegations of the

Plaintiffs’ SAC in response to Interrogatory No. 1, however, the interrogatory was not so limited

and requested the that Glassman Defendants “identify” every claimant or client that treated at

Savin Hill or Logan Chiro between January 1, 2006 to the present,” not just those whose claims

form part of the allegations of the SAC. See Exhibit A, at Interrogatory No. 1. The Glassman

Defendants also attempt to shift the burden to the Plaintiffs to make sure their own list is

accurate, which is improper. Answer No. 2 fails to respond to all subparts and provides

information not sought by the Interrogatory. See Stillwagon v. City of Delaware, 2016 WL

6248956, at *1 (S.D. Ohio Oct. 26, 2016)(“The word ‘fully’ means, in the context of this Rule

[Fed. R. Civ. P. 33(b)(3)], that the answer must respond to each part of the question. Courts have

frequently ordered a party to provide a more complete answer to interrogatories when the initial

answer does not respond fully to the question being asked.”)(citations omitted). Interrogatory

No. 2 seeks the identities of any individuals who have represented claimants during an

examination under oath, small claims proceedings, depositions, arbitration, litigation, court

proceedings, or any other matters, and who were not licensed to practice law in the

Commonwealth of Massachusetts. Id. at Interrogatory No. 2. Instead, the Glassman Defendants’

answer that Soto operated as an interpreter is non-responsive as that is not the question posed and

no further answer is provided. See Exhibits B and C, at Answer No. 2.

       Interrogatory No. 18 seeks the identity of each individual in the Glassman Law Office

“who attended a recorded statement, examination under oath, interview or other statement




                                                 11
        Case 1:15-cv-12939-LTS Document 868 Filed 11/20/18 Page 12 of 18



requested by any insurance company with regard to Savin Hill or Logan Chiro.” Exhibit A at

Interrogatory No. 18. The Glassman Defendants’ Answer No. 18, that, “the [Defendants] state

that it would obtain this information from the face of transcripts that plaintiffs have been ordered

to produce and are more accessible to the plaintiffs than to the [Defendants]” is not only entirely

non-responsive, but ignores the scope of the request, which is not limited to just claims presented

to the Plaintiffs, but rather seeks the identity of anyone who attended an examination under oath

and/or recorded statement with respect to any insurance company, where the claimant treated at

either Savin Hill or Logan, which would be further evidence of knowledge.

       The Glassman Defendants’ Answers No. 8 and 13 are likewise nonresponsive as they

misstate the scope of the Plaintiffs’ request and attempt to incorporate every document produced

by all parties during discovery into their Answers, presumably under Fed. R. Civ. P. 33(d)(2).

The Plaintiffs did not request the Glassman Defendants to incorporate every written

communication produced in this matter, as neither interrogatory seeks to identify

communications between the Glassman Defendants and the Plaintiffs, or communications

between the Glassman Defendants and the other Defendants, with the exception of the Paralegal

Defendants. Instead, in response to Interrogatory Nos. 8 and 13, the Plaintiffs requested that the

Glassman Defendants identify written communications by and between the Glassman

Defendants, their employees and the Paralegal Defendants, relating to allegations in the SAC

regarding referral relationships, recruitment and solicitation of claimants/patients, and B. Soto’s

ownership of Savin Hill and Logan Chiropractic. The Glassman Defendants’ attempts to

incorporate every communication produced in this matter as their response to Interrogatory Nos.

8 and 13 is not only nonresponsive but lacks the specificity required by Rule 33(d). See Mulero-

Abreu v. Puerto Rico Police Dept., 675 F.3d 88, 93 (1st Cir. 2012)(“[A]nswering interrogatories




                                                 12
       Case 1:15-cv-12939-LTS Document 868 Filed 11/20/18 Page 13 of 18



simply be directing the proponent to rummage through other discovery material falls short of the

obligations imposed by Rule 33.”)(citation omitted). Notably, when the Plaintiffs answered the

Defendants’ Master Interrogatory No. 15 by incorporating their claim file productions under rule

33(d), the Glassman Defendants moved to compel a supplemental response from the Plaintiffs.

This Court held that, “referring the Law Firm Defendants to the entirety of the claim files

production does not meet the specificity requirement of Rule 33(d).” [Doc. No. 796 at 8.]

Accordingly, the Court should require the Glassman Defendants to supplement their Answers to

Interrogatory Nos. 8 and 13.

       With respect to Interrogatory Nos. 9, 22, 23, and 24, the Glassman Defendants’ have

either provided no answer, or have again relied upon their termination of Soto as an employee in

order to refrain from providing relevant information. The Glassman Defendants’ Answer No. 21

also improperly attempts to rely on Rule 33(d) by stating that the “any such pertinent

agreements, undertakings or certificates have been produced to plaintiffs.” See Exhibits B and

C, at Answer No. 21. However, Answer No. 21 fails to provide the specificity required by the

Rule, as the Glassman Defendants provide no identifying information for these records,

including bates numbers, dates of the agreements, and/or parties to the agreements, or otherwise.

       Answer No. 20 is also deficient as the Interrogatory specifically requests that the

Glassman Defendants breakdown by year a number of different calculations related to their

representation of patients of Savin Hill and Logan. See Exhibits B and C at Interrogatory No.

20. Interrogatory No. 20 specifically requests:

               For each year between 2006 and December 31, 2016, please
               identify the following:

               (1)    the percentage of claimants/clients the Glassman
               Defendants represented and who treated at Savin Hill or Logan
               Chiro;



                                                  13
        Case 1:15-cv-12939-LTS Document 868 Filed 11/20/18 Page 14 of 18



               (2)    the number of claimants/clients the Glassman Defendants
               represented and who treated at Savin Hill or Logan Chiro;
               (3)    the percentage of claimants/clients the Glassman
               Defendants represented and who did not treat at Savin Hill or
               Logan Chiro; and
               (4)    the number of claimants/clients the Glassman Defendants
               represented and who did not treat at Savin Hill or Logan Chiro.

The Glassman Defendants, instead of responding to each subpart for each individual year

between 2006 and 2016, state a gross number for the pertinent years failing to completely

respond to Interrogatory No. 20. See Exhibits B and C, at Answer No. 20 (“Subject to its

objections, the GLO states that less than 14% of its clients (less than 1,900 clients over pertinent

years) treated at Savin Hill or Logan, and more than 86% of its clients (greater than 11,000

clients over pertinent years) did not receive treatment there). The breakdown by year is

important as the Plaintiffs expect that it will demonstrate that the Glassman Law Office used its

relationship with Soto, Asenjo, Savin Hill and Logan Chiro to spearhead and grow its practice,

and that only after relying heavily upon claimants treating at Savin Hill and/or Logan Chiro, and

the monies paid, did the practice start to bring in other clients not related to these two entities.

The Interrogatory is relevant as the information sought will likely demonstrate the Glassman

Law Office’s participation in the enterprise, and its motive for participation in the fraudulent

scheme alleged by the Plaintiffs in the SAC.

       Each of the foregoing Answers are deficient and the Glassman Defendants should be

ordered to supplement, whether overdue or because they would not agree to do so voluntarily,

their Answers to Interrogatories, 2, 8, 9, 10, 13, 18, 20, 21, 22, 23 and 24, with complete and

responsive Answers that comply with Fed. R. Civ. P. 33.

       C.      The Glassman Defendants’ Improperly Limit the Scope of Their Answers to
               Interrogatories




                                                  14
        Case 1:15-cv-12939-LTS Document 868 Filed 11/20/18 Page 15 of 18



       The Glassman Defendants have improperly limited the scope of their Answers to the

Plaintiffs’ Master Ints, by employing the same limitations in their Answer Nos. 1, 18, and 19,

which were employed by the Glassman Defendants in their Responses to the Plaintiffs’ Master

Requests for Production of Documents, and which form the basis of the Plaintiffs’ Motion to

Compel Complete Responses to the Plaintiffs’ Master Requests for Production of Documents

[Doc. Nos. 855-56], i.e. by limiting responses to only the subject claims, and also to a few select

employees. As set forth extensively in the Plaintiffs’ Memorandum in Support of their Motion

to Compel Complete Responses to the Plaintiffs’ Master Requests for Production of Documents

[Doc. No. 856], relevance in this case is not limited to just the claims that underlie the allegations

of the SAC, as the full scope of the Glassman Defendants’ relationship with Soto, Asenjo, Logan

and Savin Hill is directly at issue in this litigation, and can only be surmised once discovery is

allowed as to every client of the Glassman Defendants who treated at Savin Hill or Logan.

Therefore, the Glassman Defendants’ objections in Answer Nos. 1 and 18, limiting their answer

only to the subject claims, is improper.

       Furthermore, the Glassman Defendants’ attempts to limit their Answer No. 19 solely to

Soto and Heger Asenjo, as opposed to providing the requested information for all employees of

the Glassman Law Firm, also improperly limits the scope of relevant discovery. The

compensation of Soto and Asenjo, and the various forms of compensation each were paid, is

relevant in relation to the compensation paid to other employees of the Glassman Law Office as

it goes to the knowledge and intent of the Glassman Defendants, as well as the allegations of

Soto and Asenjo being given the fictitious title of “paralegal.” It is the Plaintiffs’ belief that Soto

was compensated at a higher rate than most employees of the Glassman Law Office, even

attorneys, and that he received various forms of compensation, including paid vacations,




                                                  15
        Case 1:15-cv-12939-LTS Document 868 Filed 11/20/18 Page 16 of 18



rewards, and bonuses at a higher frequency than other employees. Interrogatory No. 19 seeks a

list of all employees of the Glassman Law Office between 2006 to the present, their position

within the firm, their job responsibilities, and their yearly compensation, and the form their

compensation takes. The Glassman Defendants have no good faith basis to limit their answer to

Interrogatory No. 19 to solely Soto and Asenjo, as paid individuals may be witnesses to the

events alleged in the Plaintiff’s Second Amended Complaint.

       There is no reasonable basis for the Glassman Defendants to have limited their Answers

to the Plaintiffs’ Master Ints as they have, and therefore the Court should compel the Glassman

Defendants to supplement their Answers with all responsive information requested therein.

       D.      The Glassman Defendants Have Improperly Asserted Work-Product
               Objections

       In Interrogatory No. 12, the Plaintiffs requested that the Glassman Defendants:

               Identify each witness or third-party individual or entity that you or
               your investigators, attorneys, representatives, agents, employees or
               servants have communicated, spoke with or interviewed regarding
               any of the allegations set forth in the Plaintiffs’ Second Amended
               Complaint and/or the defenses of such allegations, and for each
               communication, conversation or interview state: the identity of the
               person who communicated, spoken with or interviewed each
               witness, the date of each interview, the place of the interview, who
               was present for the interview, the subject matter of the interview,
               and whether the witness signed a written statement, affidavit or
               declaration or other document.

See Exhibit A at Interrogatory No. 12. Though the Glassman Defendants provided the names and

dates of some witness interviews, the Glassman Defendants go on to assert that they “maintain[]

[their] claim of work product protection” with respect to discussion with other potential

witnesses involving counsel. See Exhibits B and C at Answer No. 12. “The protection of

attorney work product material is designed, above all, to protect the mental impressions and

thought processes of attorneys.” In re Atlantic Financial Management Securities Litigation, 121



                                                 16
        Case 1:15-cv-12939-LTS Document 868 Filed 11/20/18 Page 17 of 18



F.R.D. 141, 143 (D. Mass. 1988)(citing Hickman v. Taylor, 329 U.S. 495, 511-12 (1947)). Here,

the identity of witnesses, and the dates of their interviews would not reveal the mental

impressions of counsel and therefore, should not be protected by the work-product doctrine,

especially given that any witnesses should have been named in the Glassman Defendants’ initial

disclosures. See In re Harmonic, Inc. Securities Litig., 245 F.R.D. 424, 427-28 (9th Cir.

2007)(finding that identifying confidential witness did not disclose mental impression and

therefore was not entitled to work-product protection where witness already listed in initial

disclosures). Since the identity of witnesses that the Glassman Defendants have interviewed is

not work-product, the Court should compel the Glassman Defendants to provide a complete

response to Interrogatory No. 12.

V.     CONCLUSION

       Based on the foregoing analysis, the Plaintiffs/Defendants-in-Counterclaim, Metropolitan

Property and Casualty Insurance Company and The Commerce Insurance Company respectfully

request that this Honorable Court compel the Glassman Defendants to provide complete

responses to the Plaintiffs’ Master Ints as set forth supra, and request any further relief the Court

deems just and appropriate.




                                                 17
        Case 1:15-cv-12939-LTS Document 868 Filed 11/20/18 Page 18 of 18



                                                      Respectfully submitted,
                                                      By the Plaintiffs/
                                                      Defendants-in-Counterclaim,
                                                      Metropolitan Property and Casualty
                                                      Insurance Company, and
                                                      The Commerce Insurance Company,
                                                      By their attorneys,

                                                      /s/ Nicholas J. Pompeo
                                                      Glenda H. Ganem
                                                      BBO No. 564374
                                                      gganem@mhg-pc.com
                                                      Peter R. Houston
                                                      phouston@mhg-pc.com
                                                      BBO No. 681915
                                                      Nicholas J. Pompeo
                                                      npompeo@mhg-pc.com
                                                      BBO No. 682361
                                                      McGovern, Houston & Ganem, P.C.
                                                      21 Merchants Row, 4th Floor
                                                      Boston, MA 02109
                                                      (617) 723-1444
Date: November 20, 2018



                                 CERTIFICATE OF SERVICE

        I, Nicholas J. Pompeo, Esq., attorney for the Plaintiffs/Defendants-in-Counterclaim,
Metropolitan Property and Casualty Insurance Company and The Commerce Insurance
Company, hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and/or served in compliance with the Fed.R.Civ.P. The Plaintiffs have served the following
individuals who are not ECF filers via first-class mail, postage pre-paid.

Mr. Tony Ramos                                               Mr. Kenneth Ramos
22 Childs Street, Apt. 2                                     2132 Crane Brook Way
Lynn, MA 01905                                               Peabody, MA 01960

Metro Coach, Inc.
c/o Mr. Tony Ramos
22 Childs Street, Apt. 2
Lynn, MA 01905

Date: November 20, 2018                               /s/ Nicholas J. Pompeo
                                                      Nicholas J. Pompeo, Esq.



                                                 18
